 PARK MANOR NURSING HOMEParkManor Nursing Home, Inc.andHospital Em-ployeesLocal 1273,Laborers'District Council,Laborers'InternationalUnion of North Amer-ica, AFL-CIO. Case 5-CA-1700031 October 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 12 July 1985 Administrative Law JudgeMarvin Roth issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Park ManorNursing Home, Inc., Baltimore, Maryland, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsSteven J. Anderson, Esq.,for the General Counsel.John S. Singleton, Esq.,of Baltimore, Maryland, for theRespondent.Carol Connor Flowe, Esq.,of Washington, D.C., for theCharging Party.DECISIONSTATEMENT OF THE CASEMARVIN ROTH, Administrative Law Judge. This casewas heard at Baltimore, Maryland, on 16 and 17 May1985. The charge was filed on 1 February 19851 by Hos-pitalEmployees Local 1273, Laborers' District Council,Laborers' International Union of North America, AFL-CIO (the Union). The complaint, which issued on 15March and was amended on 29 March, alleges that ParkManor Nursing Home, Inc. (the Company or Respond-ent) violated Section 8(a)(1), (3), and (4) of the NationalIAll dates are for the period of 1 April 1984 through 30 March 1985unless otherwise indicated197Labor Relations Act. The gravamen of the complaint isthat the Company allegedly discharged) employee EmilyHall because of her concerted activities and because shecooperated in the investigation of a charge in Case 5-CA-16689 filed by the Union against the Company. TheCompany's answer denies the commission of the allegedunfair labor practices. All'parties were afforded full op-portunity to participate, to present relevant evidence, toargue orally, and to file briefs. The General Counsel andthe Company each filed a brief.On the entire record in this case2 and from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs and arguments of the parties, I makethe followingFINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Company, a Maryland corporation with an officeand place of business in Baltimore, Maryland, is engagedas a health care institution in the operation of a nursinghome providing comprehensive care services for the el-derly. In the operation of its business, the Company an-nually derives gross revenues in excess of $100,000 andannually receives at its Baltimore facility goods and serv-ices valued in excess of $5000 directly from points out-sideMaryland. I find, as the Company admits, that it isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.III.BACKGROUNDThe Company's Nursing Home Operation;Developments Prior to 28 January 1985; and EmilyHall's Union Activity and Activities Related to thePrior Unfair Labor Practice ProceedingThe Company's nursing home is located in a formerprivate home in an urban area, specifically on EutawPlace in Baltimore. The home is licensed for 50 beds,and is usually almost full. Many of the patients are bed-ridden, semi-ambulatory, or highly medicated. The build-ing has four floors. The basement is occupied by the ad-ministrative office, dietetic department, laundry, and em-ployee cafeteria. As indicated by the testimony of Ownerand Administrator Henry Goldbaum, the first floor is oc-cupied by patients who require the most care, the secondfloor by those who need "moderate care," and the thirdfloor by those who are "pretty well self-help."3 TheHome has been in operation for about 30 years, and until1980 was known as Park Hill Convalescent Home. In1980 Blancaflor and Sons, Enterprises acquired owner-2The official transcript of proceedings is coirected. The GeneralCounsel's motion to correct transcript (Br., fn 1) is denied. There is nopertinent entry p. 81, L. 24 of the transcript.3Therefore I do not credit the testimony of Director of Nursing ElvinEdwards that the patients cannot be differentiated, by floor, in theamount of care required277 NLRB No. 28 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDship of the Home, and operated it under the name ofBlancaflor Nursing Home. In the spring of 1983 HenryGoldbaum became Blancaflor's administrator, and hecontinued in that capacity until November 1983, whenhe acquired ownership of the Home and commenced op-erating under the presentname.Goldbaum remained asthe administrator, in charge of day-to-day operations,and he maintained an office in the basement of the facili-ty.The Home has about 42 employees. Since 1982 ElvinEdwards has been director of nursing and is in charge ofthe nursing staff, which consists of 2 registered nurses(RNs), 5 licenesed practicalnurses(LPNs), and 19 geri-atricnursing assistants,also known as aides. Edwardsshares her basement office with administrative secretaryCleopatra Brown and bookkeeper Henry Rhodes. Ed-wards is normally on duty from 9 a.m. to 5 p.m. TheHome operates on three shifts, with the day shift from 7a.m. to 3 p.m. LPN Dorothy Norris is charge nurse onthe first shift, and in that capacity supervises the work offive aides on that shift. Norris has authority to disciplineand discharge employees, but she has not exercised thatauthority.Rather,Norris has deferred the exercise ofsuch functions to Edwards. It is undisputed that Ed-wards and Norris are supervisors and agents of the Com-pany within the meaning of the Act.Blancaflor and the Union were parties to a collective-bargainingcontract covering the service and mainte-nanceemployees, including aides.EmilyHallhadworkedas an aideat the Home since June 1965. In 1981she became a union steward, and- in that capacity sheprocessed grievances and participated in contract negoti-ations.As administrator for Blancaflor, Henry Goldbaumwas aware of her position. When Goldbaum acquired theHome, he hired a majority of the Blancaflor employees,including Hall. There is a question whether, as of thistime,Hall was still union steward. Hall testified that sheremained as steward. However, there was no contract ineffect between the Union and the Company, and Halltestified that her only functions as steward, after Novem-ber 1983, consisted of organizing activity, which wouldnot bring her into contact with management. Goldbaumtestified thatwhen he took over the Home, two otheremployees were stewards. However, by letter dated 4January 1985, the Union informed Goldbaum that Halland another employee (Mary White) would be present atcontractnegotiationswhich were scheduled to com-mence on January 9. Therefore it is evident that, at leaston receiving the letter, Goldbaum knew that Hall wasfunctioningas a unionrepresentative.In the meantime, a series of events took place in 1984which resulted in withdrawal of union recognition by theCompany, followed by unfair labor practice proceedingswhich resulted in a settlement and renewal of recogni-tion.Hall testified in sum as follows. In April, Goldbaumsummonedher to his office and requested her to circu-late in a petitionamongthe employees which stated asfollows:We the undersigned members of the bargaining unitno longer wish to be represented by the HospitalEmployees Local 1273 and request that we be giventhe opportunity for officialvoting:SignaturesDateHall agreed, and personally signed the petition, withoutdating her signature. However, the other employees re-fused to sign and she so informed Goldbaum when shereturned the petition the next day, adding that "peoplehad to make up their own mind."4 In September Gold-baum approached Hall at work with a petition whichwas identical in form and language to the April petition,except that it was typed on white instead of yellowpaper. According to Hall, this petition had signatures onit;Goldbaum asked her to sign, she did, and she returnedthe petition to him. This testimony is improbable, be-cause Hall's signature appears first, undated, at the headof a list of 12 signatures on the petition, which was pre-sented in evidence. Hall further testified that, about 2weeks later, Goldbaum again approached her at workand asked her to date her signature, whereupon she an-grily refused, asserting that she heard "too many lies"that she had signed out the Union, that she would signnothing, and that Goldbaum should leave her alone andlet her work. Goldbaum, who was presented as an ad-verseGeneral Counsel witness and as a company wit-ness, testified in sum as follows: In the summer of 1984, agroup of four or five employees, including Hall, came tohisoffice, said that they were disenchanted with theUnion, and asked how they could get rid of it. He toldthem they would have to get a list of names and submitit to the Board. He had no other conversations with Hallabout the matter, and did not see the petition until Sep-tember, when another aide, Helen Burley, gave it to himfor safekeeping.Goldbaum initially testified that hecould not recall whether any signatures were on the peti-tion,but subsequently testified that there were somenames.Goldbaum further testified that a day or twolater,Burley picked up the petition and later returned itwith more signatures. According to Goldbaum, he con-tacted his attorney and, on the basis of the petition, theydecided to withdraw recognition of the Union. Gold-baum testified that he did not solicit Hall or any otheremployee to sign or circulate a decertification petition.Goldbaum's version of the events, which suggests thatBurley was principally, if not exclusively, involved incirculating the petition, is improbable, because Burley'ssignature appears as the 11th in a list of 12 names. Hallheaded the list, followed by eight signatures dated 12September, one dated 13 September, Burley's signaturedated 16 September, and another signature dated 17 Sep-tember. Therefore it is evident, as Hall testified, that shewas initially involved in circulating the petition. Burley,who was presented as a General Counsel witness, con-firmed that there were already signatures on the petitionwhen she first saw it.On 20 September the Union filed an unfair labor prac-tice charge, and on 23 October the Regional Directorissued a complaint (Case 5-CA-16689), alleging that theCompany violated Section 8(a)(1) and (5) of the Act bysoliciting a revocation petition in April and September,°Hall testified that she told Goldbaum that "you can't make peoplesign a petition." In her investigatory affidavit, however, she stated thatshe said that people had to make up their own mind PARK MANOR NURSING HOME199promising the employees a wage increase if they rejectedthe Union,bypassing the Union and dealing directly withthe employees concerning wages and benefits,and with-drawing recognition from the Union.A hearing wasscheduled for 18 December,but the hearing never tookplace.On 19 December the Company executed an infor-mal Board settlement agreement,with a nonadmissionclause,which provided in sum that the Company wouldrecognize and bargain with the Union,refrain from en-gaging in the alleged unlawful conduct and any otherviolation of the Act, and post an appropriate notice.Goldbaum testified that after the case was settled, butbefore Hall's discharge,he learned that Hall would be awitness in the unfair labor practice proceeding. Howev-er,Balltestified that on the evening of 17 December shetold Nursing Director Edwards that she had to appear atthe Board hearing the next day, and that Edwards ex-cused her, but counsel for the General Counsel later no-tifiedHall that she would not have to appear. Edwardstestified that she did not remember this conversation. IcreditHall. It is unlikely that Hall would fail to notifythe Company if she expected to be absent from work be-cause of the hearing. Additionally,there is credible evi-dence that Goldbaum knew well before the hearing thatHall wouldbe the General Counsel's key witness. As in-dicated,Helen Burley was presented as a General Coun-selwitness.She testified in detail about pertinent prac-tices and procedures at the Home. However,she pro-fessed to be unable to remember a conversation in Sep-tember with Goldbaum concerning the petition, or aconversation in October with Goldbaum concerning Halland 'the NLRB.Burley admitted that she furnished theBoard's field examiner with an affidavit which describedsuch conversations,and that she told the truth when shetalked to the field examiner.On the basis of Burley's ad-mission, I permitted pertinent portions of the affidavit tobe read in evidence.See Federal Rules of Evidence,Rule 803(5);Economy Fire & Casualty Co.,264 NLRB16 fn. 1(1982).In her affidavit,Burley stated that,on 16 September,Goldbaum asked her to get more signatures on the peti-tion "to get the Union out, because we didn't need theUnion, because we are a family without the Union."Goldbaum added that there were things he could do forthe employees without the Union. Later that day he toldBurley that he had informed the Union that he wouldnot sign a contract because of the petition, and he toldBurley to make sure she signed the petition.She did.However, on17 October,Goldbaum told her that "oneof you guys got me in a trick," but that he had "anothertrick"he was "going to try."Goldbaum said that EmilyHall told the Board that he had taken the petitionaround,but that he was not worried because it was "herword against mine." Goldbaum told Burley to tell theBoard that she(Burley)had circulated the petition, i.e.,to give the same version that Goldbaum subsequentlygave in his testimony in the present proceeding. Gold-baum testified in sum that he did not recall such a con-versation.At the present hearing, Burley testified that she re-garded her conversations with Goldbaum as private, andhaving nothing to do with the present case, and that shewas unwilling to testify about these matters. In sum, Bur-ley's professed inability to recall these relatively recenteventswas based on her unwillingness to testify, not-withstanding her belief that she told the truth when shegave her affidavit. In these circumstances, I find thatBurley's affidavit is a more accurate reflection of thetruth than her professed inability to recall the events inquestion, or Goldbaum's suggestion that Burley fosteredor initiated the petition (which Burley denied both in heraffidavit and on the witness stand). I find that, in April,Goldbaum attempted, through Hall, to get the employeesto sign a revocation petition, at a time when Hall waseither disenchanted with the Union or believed that thereshould be a Board-conducted election. He was unsuc-cessful, however, and Goldbaum obtain only the undatedsignature of Hall. Goldbaum tried again in September,and this time became directly involved in circulating thepetition.However, he needed evidence that wouldconvey the impression that an employee or employeeswere responsible for petition.Goldbaum circulated acopy of the April petition but Hall, who by this time hadanother change of heart, refused to cooperate by placinga September date by her signature. After the Union filedan unfair labor practice charge, Goldbaum attempted topersuade Burley to tell the Board that she was responsi-ble for the petition. But when Goldbaum realized thatHall would testify against him, and that General Counselcould thereby prove that the petition was invalid, he andhis attorney concluded that the Company had no alterna-tive but to settle the case and recognize the Union. Gold-baum, however, resolved that because Hall had played a"trick" on him, he would play a trick on her, and he soinformed Burley. It is established law that evidence in-volved in a settled or withdrawn charge may properlybe considered as background evidence in determining themotive or object of a respondent in activities occurringeither before or after the settlement or withdrawal, whchare in litigation.Steves Sash & Door Co. v. NLRB,401F.2d 676, 678 (5th Cir. 1968);NLRB v. Carpenters Dis-trictCouncil of Kansas City,383 F.2d 89, 95-96 (8th Cir.1967).Moreover, Goldbaum's October conversation mayproperly be considered as evidence with respect to theCompany's animus toward Hall, wholly apart from themerits of the charge in Case 5-CA-16689. 1 find thatGoldbaum's statements to Burley are evidentiary with re-spect to his motivation for Hall's subsequent discharge.IV. THE ALLEGED UNFAIR LABOR PRACTICEThe Discharge of Emily Hall on 30 January, andEvents Leading to the DischargeOn the morning of 30 January, Emily Hall was sum-moned to a disciplinary interview in the administrativeoffice, conducted by Goldbaum. Nursing Director Ed-wards was present, and Administrative Secretary Brownwas also present for the purpose of, taking notes of theinterview.At the close of the interview Goldbaum in-formed Hall that she was terminated, and Edwards pre-sentedHallwith a typewritten "warning/disciplinarynotice," dated 28 January and signed by Edwards andGoldbaum. The notice, which was prepared by Edwards 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe previous evening and typed by Brown on the morn-ing of 30 January, checked"termination" as the disci-pline imposed.The text of the notice stated as follows:SUPER VISOR'S REMARKSMrs.Emily Hall,you left your assigned areaRooms 202 and 203 with a total of ten residents-e.g., three who ambulates with walkers and assist-anceonly;two who ambulates with canes under su-pervision;and one who has an unsteady gait, andyou left the facility without the knowledge of theCharge Nurse,Mrs. Dorothy Norris, LPN, or theDirector of Nursing.You also failed to clock outupon leaving the facility and upon your return.The residents assigned to you for care were leftin jeopardy in terms of their safety and the meetingof their care needs. If anything had happened toyou in your absence, you were on unauthorized ab-sence.Park Manor's policy is that the Charge Nurse bemade aware of absence from assigned areas, andthat time cards are to be punched upon authorizedabsence from the building and upon return to thebuilding.As will be discussed,the notice contains inaccuracies andother statementswhich tend to support the GeneralCounsel's position that the Company was grasping atstraws, and that the various and shifting reasons ad-vanced by the Company for Hall's discharge were falseor pretextual.The events which led toHall's discharge commencedon Monday,28 January.On that day Hall was assignedto attend to 10 female patients on the second floor. Thiswas the usual area in which she worked, and the usualpatientstowhich shewas assigned.However, around12:30 p.m., when the incident in question occurred, fiveof the patients were in the dining room, and thereforenot in Hall's charge.(Although aides may assist in serv-ing meals and retrieving trays, this process was complet-ed, and the patients in the dining room were in the careof a social worker or other person assigned to the diningroom.)Aides were entitled to a 30-minute lunch periodand two 15-minute breaks. Hall seldom left the patientcare area to take her breaks, although she was entitled todo so. On this occasion Hall decided to use her morningbreak for the purpose of purchasing something for hercold at a drug store about one block from the Home.AideHelen Burley was assigned to 13 male patients, 8 or9 of whom were on the third floor. Burley, like Hall,had worked at the Home for 19 years. Hall asked Burleywhether she was going to be on the second floor for awhile.Burley answered that she was, because she wasgiving baths there. Hall said,"Okay, because I want togo out for a few minutes."Burley replied,"All right. I'llbe down here on the floor." Hall walked away brieflyand then returned to say, "I'm gone," Burley answered,"Okay," and Hall left.Burley testified that she under-stood that Hall was asking her to take care of Hall's pa-tients in her absence,that she understood this to be herresponsibility,that she did watch Hall's patients,and thatno problems developed in Hall's absence (Burley assistedone of Hall's patients to the bathroom,and then returnedto bathing her patient).'Hall testified that when she went downstairs,she didnot see Dorothy Norris at her station desk, which waslocated in the first floor hallway near the front entrance.(Norris, as charge nurse,was Hall's immediate supervi-sor.) She looked down the hallway and saw Norris at asink,which was located in the hallway,a few feet for-ward of the medicine room, which is located about 50feet from the front entrance.According to Hall, Norrisappeared to be doing something with a medicine tray.Hall testified that Norris saw her, that Hall (who had hercoat on)pointed in the direction of the drugstore, andthat Norris nodded her head up and down, where uponHall left the building. She did not punch her timecard onleaving or returning to the building. Norris testified thatshe did not see Hall on the occasion in question and thatHall did not inform her that she was leaving the build-ing, or ask her permission.She testified that she followedher usual routinethat day, whichincluded preparation ofmedicines at the medicine room, three times a day, in-cluding the approximate time period when Hall left thebuilding. Norris was in fact present at the medicine roomshortly after Hall left, when Goldbaum approached herabout Hall's absence.Norris testified that she normallyused the sink only to wash her hands before going to themedicine room.If Norris had been at the medicine roomwhen Hall left, then they could not have seen eachother,because the open door of the medicine roomwould have blocked their view.If Norris had been at thesink,then they might have seen each other,dependingon where Hall was standing in the hallway.The hallwayitself is not continuously straight.Rather, there is a breakin the hallway about midway between the front entranceand the medicine room, where there is a bulletin board.The hallway resumes its course about 5 feet to the rightof the original course; i.e., a person walking from thefront of the building toward the medicine room wouldturn right at the bulletin board and walk several steps tothe right before continuing down the hallway.Icredit the testimony of Norris concerning thismatter, and I find that Hall did not notify Norris by ges-ture or otherwise that she was leaving the building. Thechances that Hall and Norris would have seen each otherwhen Norris was at the sink would be remote sinceNorris normally went there only briefly to wash herhands. Therefore,also it is unlikely that Hall would haveseen Norris working with a medicine tray at the sink. IfHall had obtained Norris' permission to leave, then it isprobable that Hall would have so informed Goldhaum ataThe foregoing findings concerning the January 28 incident are basedon the credited testimony of Burley Burely was still in the Company'semploy at the time of the present hearing and,as indicated, she was areluctantwitness It is unlikely that she would knowingly testify falselyagainst the Company Hall testified that she expressly asked Burley if shewould mind keeping an eye on her patients.This would be both unlikelyand unnecessary Hall and Burley had worked together for many years.When Hall asked whether Burley would be on the second floor,becauseshe wanted to go out for a few minutes,Burley plainly understood thatHall was asking Burley to watch her patients, and that by saying "allright"and "okay," she was agreeing to do so.As the Company admittedin a position letter to the Regional Director,such arrangements werecommon among the aides PARK MANOR NURSING HOMEher termination interview.However,neitherHall norany other witness claimed that she did so. Rather,as willibediscussed,Hall took the position that the Companydid not object to the fact that employees would some-times go to the store without obtaining permission fromtheir supervisor.6Hall testified that as she was walking away from thebuilding she saw Goldbaum and bookkeeper Rhodes alsoleaving, but that they immediately turned around and re-turnedto thebuilding.Goldbaum testified that he andRhodesleft in order to take care of some errands, butthatwhen she saw Hall,he decided to return to thebuilding in order to find out if she had permission toleave.Goldbaum was aware that Hall was scheduled tobe at a negotiating session the next day. Goldbaum andNorris testified in sum that he found Norris at the medi-cine room and asked her where Hall was. Norris an-swered thatshe was takingcare ofher patients upstairs.Goldbaum replied that he saw her going down the street,and asked if she had permission to leave the building.Norris answered that she did not. They testified thatnothing was said about whether she punched out. Gold-baum testified thatRhodes, acting "on his own,"checked Hall's timecard. According to Goldbaum, henextwent downstairs to the administrative office andasked Nursing Director Edwards whetherHall had per-mission to leave the building. Edwards answered that shedid not, and Goldbaum asked her to look into the matter.However, Edwards testified that Goldbaum told her thatHall had left without authorization,because Norris wasnot aware of her absence and she had not punched hertimecard.Goldbaum again left the building, and returnedabout 4 p.m. He testified in sum that he asked Edwardswhether she investigated the matter,that Edwards saidshe spoke to Hall and Burley,thatHall did not denyleaving the building without permission,and that Burleyreported literally her conversation with Hall before Hallleft.Goldbaum did not pursue the matter any furtherthat day.Hall testified that, in early afternoon on 28 January,Edwards summoned her to the office and told her thatthe next time she left the building she should punch hercard.Hall initially testified that Edwards said nothingabout leaving without permission,but subsequently testi-fied that she did not recall her saying anything about it.Hall testified that shortly thereafter she asked Norris,"Why didn't you tell me that you have to hit your cardwhen you leave the facility?"whereupon Norris an-swered: "Child,Idon'tknow what's going on aroundthis place."Edwards testified that she informed Hall thatGoldbaum reported that she was out of the building6Hall testified in sum that Goldbaum focused on the fact that she leftthe premises without punching out, but she admitted that Goldbaumasked her if she knew that employees were not to leave the facility with-out permission,and that she did not deny that she left without permis-sionThe General Counsel contends(Tr 473,Br 15) that Hall accuratelyindicated Norris was in the area of the medicine room when she left, andthiswould support the veracity of the rest of her testimony However,Hall had worked at the Home long enough to know Norris'routine, andwas sufficiently familiar with the layout to know that she could not haveseen Norris if Norris were at the medicine room Therefore it does notfollow that Hall was truthful when she placed Norris at the sink, whereshe might have been visible from the front hallway.201without permission,thatHall answered that she went tothe store,that Edwards told her that no employee was toleave the facility without permission,whereupon Hallshrugged.Secretary Brown, who was present in theoffice, partially corroborated and partially contradictedEdward's testimony in that she testified to the first partof the conversation described by Edwards as being theentire conversation.Norris testified that she could not re-member Hall asking her about punching out. However,aideBurley corroborated Hall's testimony in its mostcrucial respect. Burley testified that she was present at aconversation between Hall and Norris on the afternoonof 28 January,in which Hall asked Norris, "When do wehave to start punching in and out to go to the store?"'Burley testified that she did not know Norris' answer,and that she did not hear anything said about leavingwithout permission.As discussed,Ifind that testimonyby Burley, which is adverse to the Company's position,is entitled to particular weight in this proceeding.There-fore I credit Hall's testimony concerning her conversa-tionwith Norris. Consequently I also credit Hall's testi-mony concerning her conversation with Edwards in thisregard,because it is evident that Hall would not haveaskedNorris about punching out to go to the storeunless someone in authority had just told her that shewas required to do so. I find, however, that Edwardsprobably prefaced her statement by telling her that shewas informed that Hall was out of the building withoutpermission.Edwards' conversation with Hall is signifi-cant in several respects.First, it indicates that Goldbaumwas initially taking the position that Hall violated com-pany rules by failing to punch out when she left thebuildingwithout permission. As will be discussed fur-ther, although the Company later took the position thatitdid not discharge Hall because of her failure to punchout, the Company continued to emphasize her failure todo so, both at the time of her discharge and at a meetingwith the employees the next day. Second,Edwards'manner of speaking to Hall reflected her understandingthat she was simply admonishing Hall, and that she didnot contemplate further discipline, let alone discharge.Therefore I do not credit Edwards' testimony that sheand Goldbaum arrived at a joint decision to terminateHall.Rather,the decision was solely that of Goldbaum,for his own reasons. Third,by reason of these factors, to-gether with other evidence which has been and will bediscussed,I find that Goldbaum realized that he wouldbe on weak ground if he attempted to justify Hall's dis-charge on the premise that she violated a nonexistentpolicy about punching out in order to go to the store,and therefore shifted the emphasis to her failure to obtainpermission before leaving the facility.The next day, 29 January,Goldbaum and Hall eachwent to the scheduled negotiating session.Prior to thesession,Goldbaum called aside the Union's officials andattorney and told them that Hall left the facility withoutpermission and left the patients unattended (the latter as-sertion being false),and that the Company regarded thisas a serious offense which warranted termination. TheUnion asked Goldbaum to conduct a thorough investiga-tion, and the parties then proceeded to the bargaining 202DECISIONSOF NATIONALLABOR RELATIONS BOARDtable.The session lasted about 3 hours, and included anargument involving the Union's assertions concerning asalary increase to Goldbaum and fees paid by the Com-pany to its attorney. Hall was present throughout thesession but did not participate in the discussion. AfterGoldbaum returned to the Home, the Company conduct-ed what might be loosely described as an investigation,although in fact all the Company did was to obtain writ-ten statements which confirmed part, but not all, of whatGoldbaum and Edwards already knew. They learnednothing that they did not already know, and they madeno efforts to obtain any additional facts. Edwards,Rhodes, and Norris each signed written statements and,as testified to by Edwards, the decision to terminate Hallwas made on the afternoon of 29 January, and Edwardsproceeded to prepare the termination notice. The nextmorning Edwards obtained a written statement fromBurley which consisted of nothing more than a literalrecitation of the conversation between Hall and Burleyon 28 January. The statement made no reference to thefacts that Burley understood she was being asked tocover Hall's patients, that she agreed, and that she didso.According to Edwards, she did not pursue these as-pects of the matter, and she never learned that five ofHall's patients were in the dining room at the time. Onthe afternoon of 30 January Edwards summoned Hall tothe administrative office,where Goldbaum conductedthe termination interview. The next day Goldbaum as-sembled the employees at a meeting. He told the employ-ees and posted a notice to the effect that it "has been andremains" company policy that no employees can leavethe facilitywithout the expressed permission of his im-mediate supervisor, and that the employee must punchhis timecard on leaving and returning to the facility.Goldbaum told the employees that an employee was ter-minated because she did not punch out and did not lether supervisor know that she was going out. AideMartha Dixon asked when they started punching out,and Goldbaum answered, falsely, that "it's been in effectall the time."7The Company, including Goldbaum in his testimony,has throughout this proceeding taken shifting positionsconcerning the reason or reasons for Hall's discharge,with the only constant factor being that the Companyhas always included in such reasons that Hall left thepremises without the express permission of her supervi-sor.Goldbaum initially testified that "I fired Mrs. Hallbecause there was nobody taking care of her patients,and she left the building without permission." However,Goldbaum subsequently admitted that Burley assumedthe responsibility for caring for Hall's patients.Gold-baum insisted that Hall did not ask Burley to watch herpatients.As indicated, Burley credibly testified other-wise.Burley further testified that Goldbaum knew theestablished practice that if Burley were on the secondfloor she would be watching Hall's patients. Indeed,° I credit Dixon's testimony concerning Goldbaum's statements at themeeting I have no reason to question her credibility. She was still in theCompany's employ at the time of the present hearing, and therefore hertestimonyisentitledto the special weight Goldbaum, in his testimony,did not deny that he told the employees that hall was discharged in partbecause she failed to punch out and in.Goldbaum found it unnecessary to specifically askBurley whether she watched Hall's patients. Goldbaumadmitted that when Hall asked Burley whether she wasgoing to be on the floor, Burley understood that thismeant that Burley had to take care of Hall's patients.Thus the Company stated in its position letter that, whenHall told Burley that she was leaving, "this left Burleywith a double complement of residents for whom tocare," which is "not unusual."In its position letter, the Company stated that Hall wasdischarged because of "the seriousness of [her] offense,her admission that she left without permission, and hercomplete lack of contrition and remorse." Goldbaum tes-tified at one point that if Hall had not been so "snippishand short" at the termination interview, he probablywould not have fired her. However, Goldbaum immedi-ately backed away from this dangerous admission, assert-ing that "the seriousness of the offense would have beenenough." Goldbaum subsequently testified that Hall's at-titude played no part in his decision to terminate her, andthereby contradicted the position taken by the Companyin its position letter. As indicated, Goldbaum had alreadydecided to terminate Hall, and therefore her attitude atthe termination interview could not have been a factor inthe termination, unless Edwards' testimony was false.Moreover, a careful examination of the substance of thetermination interview, and in particular the testimony ofGoldbaum, Edwards, and Brown, indicates that Hall wascourteous and cooperative, that she gave up trying tostate her position when it became apparent that Gold-baum was simply setting her up for a discharge, and thatabsent a discriminatory motive, Hall's conduct at the ter-mination interview would not likely have given an em-ployer reason for disapproval.Goldbaum began theinterview by asking Hall whether she had permission toleave the facility. Hall answered that she did not. Gold-baum then asked Hall whether she knew that no employ-ee was to leave the facility without the permission of hisor her supervisor. Hall answered that she was, but thaton prior occasions Goldbaum and Edwards saw herleave the facility but said nothing. It is evident that Hallwas trying to explain that while the Company nominallyfollowed a policy of requiring supervisory permission foran employee to leave the premises, the Company did notuniformly enforce such a policy. However, Goldbaum,who was bent on setting up Hall for a discharge, was notinterested in hearing any explanations. Therefore he ig-nored Hall's answer and again asked Hall whether sheknew she needed permission to leave the facility. Hall,who had already given her answer, told Goldbaum thatshewas listening.Goldbaum, still not satisfied, askedwhether Edwards had informed the employees throughin-service meetings that they were not to leave the facili-tywithout permission.Hall asked, "What meeting?Where is it posted?" In fact, as will be discussed, therewas never such a meeting or posting. Instead of answer-ing Hall's question, Goldbaum told her that this was aserious matter, that it was a terminal offense to leave the PARK MANOR NURSING HOMEfacilitywithout permission and without clocking out andback in, and that her services were no longer needed.8As an adverse witness for the General Counsel, Gold-baum testified that Hall was discharged in part becauseshe failed to punch out. However, as a company witnessGoldbaum testified that he would not have dischargedHall if she had obtained permission to leave but failed toclock out. In fact, the Company never had a generalpolicy or practice which required employees to punchout when they went to the store. The General Counselpresented in evidence Park Hill's personnel policymanual, which was also used by the Blancaflormanage-ment. The General Counsel also presented in evidence apersonnel policy manual which, according to Goldbaum,he put in effect after he took over the Home. In fact, theemployees were unaware of the existence of this manual.Al'lthough bothmanuals containdetailed rules governingemployee behavior, neither manual even suggests thatemployees must punch out when they leave the premisesfor brief periods of time. Beginning in 1983, the house-keeping supervisor required porters to punch out whenthey went to the store, because they were taking toolong on such errands. However, no such requirementwas ever imposed on the aides before Hall's discharge.Charge Nurse Norris testified that she was unaware ofsuch a requirement, as did aides Burley, Dixon, Averett,and Hall, and former Activity Coordinator and Supervi-sor Rose McDavid. If Norris was unaware of such a re-quirement, then plainly no requirement existed for theaides. Secretary Brown testified that there was such arule, but that she did not punch out to go to the storeuntil afterHall's discharge.Nursing Director Edwardstestified that there was such a rule, but that it was notalways enforced. This was, to put it mildly, an under-statement.Goldbaum admitted that employee timecardrecords indicate that during the months of Decemberand January there were no instances when employeespunched out and back in again during their work shift.During the month immediately following Hall's dis-charge, however, there were '25 such instances. Prior toHall's discharge, no employee was ever disciplined forfailing lo punch out before going to the store. In light ofthe foregoing evidence, Goldbaum'sassertionsthat em-sThe foregoing findings concerning the termination interview arebased on a composite of the testimony of Hall, Goldbaum, Edwards, andBrown, and of Brown's notes I am not persuaded that any of the wit-nesses have a complete account of the meeting Hall, in her direct testi-mony, indicated that Goldbaum spoke only about her failure to punchthe clock In light of the testimony of the other witnesses, and the lan-guage of the termination notice, this is unlikelyHowever, Goldbaum,contrary to the testimony of the other company witnesses, admitted thathe mentioned Hall's failure to punch the clock In light of this admission,the references to this matter, and the Company's alleged policy in the ter-mination notice, and the statements made by Goldbaum at the meetingthe next day, I credit Hall's testimony to the extent that I find that Gold-baum told Hall that she was terminated in part because of her failure topunch the clock Edwards' testimony is particularly significant, in thatshe indicated that Goldbaum repeatedly asked Hall whether she knewshe needed permission to leave the building, although Hall had alreadyanswered the question Edwards professed inability to explain why Gold-baum did this Indeed, all three company witnesses admitted that Gold-baum repeated the question after Hall gave her answer Brown's notes,while helpful, are incomplete, as Brown herself admitted in her testimo-ny.Thus, Brown's notes fail to indicate that Goldbaum referred to in-service meetings, which prompted Hall to ask, "What meeting?"203ployees were always required to punch out if they leftthe building for any reasons, that Hall violated this rule,and that this violation was a contributing factor in herdischargewere made out of whole cloth, and simplyconstituted an attempt to conceal the real reason for herdischarge.In sum, of the four reasons advanced by the Companyat one time or another for Hall's discharge, two (leavingpatients unattended and bad attitude at the terminationinterview) lacked any basis in fact, one (failure to punchout) lacked any basis in company policy or practice, andGoldbaum so understood at the time he discharged Hall.This leaves the Company's remaining assertion that Hallwas discharged in whole or in part (depending on whichversion one accepts) because she failed to obtain the per-mission of her supervisor before leaving the premises. Ifind that Hall failed to follow accepted Home practicewhen she left without notifying Norris or Edwards.However, in light of the evidence, including the testimo-ny of witnesses for both sides, I find that the Companyfollowed this practice in a loose and flexible manner, thatuntil January 28, the Company would not have regardedHall's action as grounds for discipline, let alone dis-charge, and that Hall's discharge on this asserted groundwas demonstrably pretextual.The testimony of witnesses for both sides, includingNorris, indicates that aides, like other employees, fre-quently left the facility to go to the store, and that super-visorswere not only aware of this practice, but some-times asked the employees to make purchases for them.The testimony of the witnesses, including Hall, indicatesthat in such situations the aide is expected to get anotheraid to cover her patients and, if possible, to notify hersupervisor that she is leaving the premises. However,aidesHall,Dixon, and Averett testified in sum that, ifthe aide could not locate her supervisor, she would nev-ertheless go to the store if she had gotten another aide tocover her patients, and that the Company tolerated thispractice.9 Dixon specifically testified about an instance inJanuary 1985 in which she could not locate Norris. Shetold another aide she was leaving, went to the store, andon her return, saw Norris, who asked her why she didnot say she was going because Norris wanted somethingat the store. Dixon said she could not find Norris, andnothing more was said about the matter, Norris, in hertestimony, denied having this conversation. As indicated,Dixon, like Averett, was in the Company's employ at thetime of the present hearing, and I have no reason toquestion her credibility. I credit Dixon, and I find thatthe incident illustrative of the Company's actual practiceunder nondiscriminatory circumstances. lo Even NursingsBurley, the only other aide who was presented as a witness in thisproceeding, testified that she did not make a practice of going to thestore and therefore was not familiar with the procedure in this regard10During the course of company counsel's investigation of the presentcharge, Dixon signed a written statement in which she said that she neverleft the Home without permission in the entire time that she worked atthe Home Although company counsel gave her appropriate assurancesagainst reprisal,Dixon was aware of the Company's asserted reasons fordischarging Emily Hall, and consequently had strong motivation for re-fraining from any admission to a company representative that she hadContinued 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector Edwards, who claimed that aides were not per-mitted to leave the patient care area, e.g., to take theirlunch or break in the cafeteria, without notifying a su-pervisor, admitted that this alleged rule was not alwaysenforced, and that she had never given any disciplinegreater than an oral,unrecorded warning for such infrac-tions.As indicated, Edwards anticipated that Hail wouldnot receive any greater discipline in the present situation.In the present case, the credited evidence fails to indi-cate that Hall tried to locate Norris or Edwards to letthem know that she was going to the store. Even assum-ing, however, that the Company's policy was as tough inpractice as it purported to be on paper, the personnelpolicymanuals which were presented in evidence indi-cate that the Company would have regarded Hall's con-duct as a minor offense which would warrant no greaterdiscipline than a written warning. The personnel manualwhich was used by Park Hill and Blancaflor, includingthe period when Goldbaum was Blancaflor's administra-tor, listed three categories of offenses which warranteddisciplinary action.The first category, which included"leaving your department or assigned work area withoutpermission of the supervisor," provided for verbal warn-ing for the first offense, written warning for the secondoffense, suspension without pay for the third offense, andtermination for the fourth offense. The second category,which included "leaving the premises during workinghours without permission of your supervisor," providedforwritten warning for the first offense, suspension forthe second offense, and termination for the third offense.None of the other listed offenses were relevant to thepresent company disciplinary policy, and they werenever informed otherwise. Hall had never been givenany discipline prior to 28 January. Therefore under theoutstanding progressive disciplinary policy which hadnever been rescinded, the present situation would havebeen regarded as a first offense which warranted an oralor written warning.' i Assuming that the second manual,whose contents were unknown to the employees, reflect-ed current company policy, the Company would fare nobetter.Thismanual listsunder the heading of "minor of-fenses" the offense of "unexcused absence," and underthe heading of "Dereliction of duty," five offenses in-cluding "absence from assigned area" and "unauthorizedabsences." These offenses are subject to progressive dis-ciplinewhich includes an oral or written reprimand orwarning for the first offense and suspension or dischargeever left the Home without permission Dixon never testified that thestatement was true I find it more likely that her statement, rather thanher testimony, was false. The Company further argues (Br 46) that "evenifDixon had been telling the truthas far as Norris knew, Dixoncould have told Edwards she was leaving." However, Norris did notbother to ask whether Dixon had permission In contrast, when Gold-baum saw Hall leaving the building, he immediately launched an investi-gation of the matteri i In his testimony, Goldbaum suggested that this should not be re-garded as a first offense because Hall admitted that she previously wentto the store without obtaining permission from her supervisor. There areat least two fallacies in this theory. First, Goldbaum had already decidedto terminate Hall, and Edwards wrote up the termination notice beforethey heard what Hall had to say Second, Hall stated that in the priorinstancesGodlbaum or Edwards saw her but said nothing Thereforethey sanctioned her leaving the premises, and her conduct could not beregarded as an offensefor the third offense. The manual further provides that"minor offenses can also be considered major offenses,dependingon the severity." The manual also list "seriousoffenses," subject tosuspensionor discharge for the firstoffense, and provides that: "The Administrator must de-termine thenature andseverity of the offense." None ofthe listed offenses would be pertient to the present situa-tion.However, in another section themanual states thatan employee "may be discharged immediately" for 16listedoffenses, including "leaves work assignment beforeend of shift withoutpermission," and some other offenseswhich arealso listedunder the heading of serious of-fenses.In the presentcase,the Company contends thatHall wasdischarged for violating this rule, i.e., "leavesworkassignmentbefore end of shift without permission."This is an obvious distortion of the provisions of the pur-portedmanual.The termination notice expressly states,"If anything had happened to you [sic] in your absence,you were on unauthorized absence," i.e., a minor offenseunder the manual. Goldbaum testified that "unauthorizedabsence" meansnot showing up for work, and that "un-excused absence" means that the employee has a reasonfor being absent but the absence was nevertheless not ex-cused.This explanationmakes no sense, because thelatter situation would be covered by the offense of "ex-cessive absenteeism," under which "Excessive is definedas above allotted sick time and/or authorized sick leave."Goldbaum was unable to explain why "unauthorized ab-sences" by his definition would be included in a list ofone-the-job offenses under the heading of "Dereliction ofduty." It is evident from the wording, and the overallcontext of the offense on which Goldbaum allegedlyrelied, that "leaves work assignment before end of shiftwithout permission"means leavingfor the day withoutcompleting the employee's shift, and therefore had noth-ing to do with the present situation. Rather, it is evidentthatHall's action constituted an absence from the as-signedareaor unauthorized absence, i.e., a minor offensewhich did not warrant discharge. Moreover, in light ofthe fact that both Park Hill and Blancaflor defined theconduct in questionas a lesseroffense, it is unlikely thatGoldbaum would have drastically altered the penalty fora first offense without informing the employees. Howev-er, he did not do so until after he discharged Hall.There are aditional factors which tend to indicate thepretextural nature of Hall's discharge. Even if Hall's con-duct could be regardedas a seriousoffense, the manualon which Goldbaum purportedly relied expressly provid-ed that the "Administrator' must determine the natureand severity of the offense." Here, all the circumstancesweremitigating in nature,but Goldbaum chose to ignoreand even falsify those circumstances, as he did in the ter-minationnotice.Goldbaum chose to disregard the factsthat Hall asked Burley to cover, her patients, that Burleyso understood and agreed, that Burley covered Hall's pa-tients, that at the time, 5 of Hall's patients were in thediningroom, and Burley, who was then on the secondfloor, had to cover a total of 10 or fewer patients inHall's absence, that Hall, who rarely left her work areaduring breaks, used her break to go to the store, that shewas gone only 8 to 10minutes(less than her breaktime), PARK MANOR NURSING HOMEthat she went for a necessary reason, and that no prob-lems occurred during her brief absence. Edward's asser-tion that Hall's patients were "left in jeopardy" was bla-tantly false.The patients were in no greater jeopardythan they would be when any aide left for lunch or totake an authorized break. Goldbaum also chose to disre-gard the facts that Hall had worked at the Home as anaide for 19 years, had at least a satisfactory record, andhad never been given a warning notice or other discipli-nary action for any reason. Indeed, there is credible evi-dence that Hall was a better-than-average employee.Aide Burley testified that Hall rarely left her work areato take her breaks. 12 Rose McDavid, who was an activi-ty coordinator at the Home (a supervisory position) fromAugust 1982 until 7 January 1984, and worked in closeproximity to Hall, testified that Hall was very conscien-tious, dedicated to her patients, and was a "team player"who would help McDavid with activities. McDavid fur-ther testified that Hall was spoken of favorably at super-visory meetings and by patients.13 Goldbaum's efforts onthe witness stand, to paint as bleak a picture as possibleof Hall's record, were incredible and in part particularlysignificantwith respect to the merits of this case. Gold-baum testified that Hall was a "marginal" employee witha poor attendance record, who was "never a teamplayer," never volunteered to help, let others do thingsfor her, was always by herself, and did not contribute tothe concept of patient care. Hall worked under Gold-baum when he was Blancailor's administrator, and hehad access to her personnel file as an employee of ParkHill and Blancaflor, as well as the opinions of Edwards,Norris, and McDavid. If Hall were as bad an employeeasGoldbaum now claims, then it is unlikely that hewould have hired her when he took over ownership oftheHome. However he did, and he admitted that henever spoke to her about these alleged deficiencies. Hewas unable to give any specific example of them. Gold-baum testified that he was sure that Edwards spoke toHall about these deficiencies, although he subsequentlyadmitted that he did not know if Edwards spoke to her.Edwards, who equivocally described Hall as a "fair"employee,without explainingwhat he meant, neverclaimed that she spoke to Hall about any alleged defi-ciencies, and failed to contradict the testimony of Hall,Burley, and McDavid to the effect that Hall was a well-regarded employee who was never given a warning orother discipline. Goldbaum's testimony concerning Hall'sallegedly poor attendance was contradicted by the Com-pany's own records. The Blancaflor personnel manualstated that an employee who averages one unexcused ab-sence per month will be viewed as undependable, andthat an employee with a poor absentee record for a 3-12At this point Burley was not being questioned about Hail's overallperformanceHer testimony came in the form of a spontaneous explana-tion, and plainly carried the ring of truth, based on Burley's own obser-vation of Hall's day-to-day performance.13McDavid resigned her position in January 1984 and subsequentlyfiled charges against the Company with the Maryland Human RightsCommission, which charges were eventually dismissed In these circum-stances,McDavid's testimony is not entitled to the same weight as that ofa current employee. However, McDavid's testimony was consistent withother evidence, uncontradicted, or as will be discussed, contradicted onlyin a generalized or demonstrably incredible manner205month period must be interviewed. The latter manualcontains no other definition of excessiveabsenteeism.Goldbaum testified that Hall's personnel file indicatedthat Hall was absent about eight times during 1984, andthat at least four or five of the asbences were excused onpresentation of a doctor's certificate. Therefore, whenmeasuredby the only standard which has been indicatedin the present record,Hall's attendancerecord was satis-factory.The only evidence that Hall was not a "teamplayer" consisted of her refusal to cooperate with Gold-baum by concealing his involvement in the decertifica-tion petition. I find that this is what Goldbaum had inmind. Finally, the pretextual nature of Hall's dischargewas demonstrated by Goldbaum's own unusualbehavioron 28 January. When he saw Hall leaving the facility, hedid not, as might be expected, ask her where she wasgoing. Instead, he immediately returned to the facilityand proceeded to build a caseagainsther.Goldbaum tes-tified that often uponseeing anemployee leave the facili-ty, he would check with Norris, Edwards, or another su-pervisor to find if the employee had permission to leave.Goldbaum was unable to provide the names of any suchemployees.Norris testified, however, thatGoldbaumnever made such an inquiry to her. (Edwards initiallycorroboratedGoldbaum's testimony, but subsequentlytestified only that this "possibly" happened.)Ifind that the Company discharged Hall because shecooperated in the investigation of the Union's charge inCase 5-CA-16689, and because she demonstrated her re-newed adherence to the Union by becominga memberof its negotiatingcommittee.When Goldbaum learnedthat Hall informedthe RegionalOffice that he was re-sponsible for the revocation petition, thereby thwartinghis plan to withdraw recognition from the Union, he re-solved, as he informed Burley, to retaliateagainstHall.InGoldbaum's view, Hall compounded the offense byresuming her role as a union representative. ThereforeGoldbaum seized on the first available opportunity todischarge Hall for anassortmentof pretextual or falsereasons.Goldbaum initially relied upon Hall's failure topunch out when she went to the store, but when he real-ized that it would be impossible to prove that the Com-pany had any policy or practice in this regard, he shiftedthe emphasis to her failure to obtain supervisory permis-sionbefore leaving the building.14 Goldbaum dischargeda longtimeand valued employee, advancinga reasonwhich under nondiscriminatory circumstanceswouldprobably have been disregarded, or at most, the subjectof a reprimand. The Company thereby violated Section8(a)(1), (3), and (4) of the Act. See, with respect to the8(a)(4) violation,NLRB v. AA Electric Co.,405 U.S. 117(1972).14 A respondent's "inability to adhere with consistency to any explana-tion for its action" in terminating an employee warrants an unfavorableinference against that respondentZurn Industries,255 NLRB 632, 635(1981), enfd 680 F 2d 683 (9th Or 1982),and casescited therein,SteveAloe Ford,179 NLRB 229, 230 (1969) In this regard the statements of anattorney in the management of litigation are admissible against the clientSteve Aloe Ford,supra,179 NLRB at fn. 2 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, the Company has engaged in, and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By discriminating in regard to the tenure of employ-ment of Emily Hall, thereby discouraging membership inthe Union, the Company has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(3) of the Act.5.By discharging Emily Hall because she gave testi-mony under the Act, the Company has violated and isviolating Section 8(a)(4) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(a)(1), (3), and (4) of the Act, I shallrecommend that it be required to cease and desist and totake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Company discriminatorily ter-minated Emily Hall, I recommend that the Company beordered to offer her immediate and full reinstatement toher former job or, if it no longer exists, to a substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole for anyloss of earnings and benefits that she may have sufferedfrom the time of her discharge to the date of the Compa-ny's offer of reinstatement. I shall further recommendthat the Company be ordered to expunge from itsrecords any reference to the unlawful discharge of EmilyHall, to give written notice of such expunction to Hall,and to inform her that its unlawful conduct will not beused as a basis for further personnel actions against her.SeeSterling Sugars,261 NLRB 472 (1982). Backpay shallbe computed in accordance with the formula approvedin F.W.WoolworthCo., 90 NLRB 289 (1950), with inter-est computed in the manner and amount prescribed inFlorida Steel Corp.,231 NLRB 651 (1977).15 It will alsobe recommended that the Company be required to pre-serve and make available to the Board, or its agents, onrequest, payroll and other records to facilitate the com-putation of backpay due.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'615 See generallyPsis PlumbingCo,138 NLRB 716, 717-721 (1962).16 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrdershall, as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, Park Manor Nursing Home, Inc.,Baltimore,Maryland, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Discouraging membership in Hospital EmployeesLocal 1273, Laborers' District Council, Laborers' Inter-nationalUnion of North America, AFL-CIO, or anyother labor organization, by discriminatorily terminatingemployees, or in any other manner discriminating againstthem with regard to their hire or tenure of employmentor any term or condition of employment.(b)Discharging or otherwise discriminating againstemployees because they file charges or give testimonyunder the National Labor Relations Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a)Offer Emily Hall immediate and full reinstatementto her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or any other rights or privileges previously en-joyed and make her whole for any losses she suffered byreason of the discrimination against her as set forth in thesection of this decision entitled "The Remedy."(b)Remove from its files any reference to the dis-charge of Emily Hall, and notify her in writing that thishas been done and that evidence of this unlawful dis-charge will not be used as a basis for future personnelactions against her.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Baltimore, Maryland place of businesscopies of the attached notice marked "Appendix." i 7Copies of the notice, on forms provided by the RegionalDirector for Region 5, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " PARK MANOR NURSING HOME207APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this notice.WE WILL NOTdiscourage membership in Hospital Em-ployees Local 1273, Laborers'DistrictCouncil, Labor-ers' International Unionof NorthAmerica,AFL-CIO,or any other labor organization,by discriminatorily ter-minating employees,or in any other manner discriminat-ing against you with regard to your hire or tenure of em-ployment or any term or condition of employment.WE WILLNOT discharge or otherwise discriminateagainst employees because they file charges or give testi-mony under the NationalLaborRelations Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of your rightto engage in union or concerted activities, or to refraintherefrom.WE WILL offer Emily Hall immediate and full rein-statement to her former job or, if such job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre-viously enjoyed and make her whole for losses she suf-fered by reason of the discrimination against her, with in-terest.WE WILL remove from our files any reference to thedischarge of Emily Hall, and notify her in writing thatthis has been done and that evidence of this unlawful dis-charge will not be used as a basis for future personnelactions against her.PARK MANOR NURSING HOME, INC.